14 So. 3d 267 (2009)
Tony RANDALL, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-66.
District Court of Appeal of Florida, Fourth District.
July 29, 2009.
Carey Haughwout, Public Defender, and Ellen Griffin, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Mark J. Hamel, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Gilbert v. State, 789 So. 2d 426 (Fla. 4th DCA 2001).
WARNER, POLEN and TAYLOR, JJ., concur.